TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 11, 2021



                                      NO. 03-19-00493-CR


                                    Jereme Rucker, Appellant

                                                 v.

                                   The State of Texas, Appellee




         APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
           REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

remands the case to the district court for further proceedings consistent with this opinion.

Appellee shall pay all costs relating to this appeal, both in this Court and in the court below.